AO 247 (Rev. 03/19) Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)(2)      Page 1 of 2 (Page 2 Not for Public Disclosure)


                                       UNITED STATES DISTRICT COURT
                                                                         for the
                                                     Western District
                                                     __________       of North
                                                                  District     Carolina
                                                                           of __________

                UNITED STATES OF AMERICA
                                                                            )
                           v.
                                                                            )
                    RANDOLPH HUNT                                           )    Case No: 3:02-cr-00199
                                                                            )    USM No: 09313-058
Date of Original Judgment:                            02/11/2019            )
Date of Previous Amended Judgment:                                               Joshua Carpenter
(Use Date of Last Amended Judgment if Any)                                       Defendant’s Attorney


                   ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                            PURSUANT TO 18 U.S.C. § 3582(c)(2)
        Upon motion of ✔   ’ the defendant ’ the Director of the Bureau of Prisons ’ the court under 18 U.S.C.
§ 3582(c)(2) for a reduction in the term of imprisonment imposed based on a guideline sentencing range that has
subsequently been lowered and made retroactive by the United States Sentencing Commission pursuant to 28 U.S.C.
§ 994(u), and having considered such motion, and taking into account the policy statement set forth at USSG §1B1.10
and the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,
IT IS ORDERED that the motion is:
       ’ DENIED. ✔ GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in
the last judgment issued) of      thirty-nine (39)                          months is reduced to time served plus up to ten (10) days.
                             (See Page 2 for additional parts. Complete Parts I and II of Page 2 when motion is granted)



          Upon Defendant's Motion, and with the Government's consent, the Court GRANTS Defendant's Motion for Reduction of
Sentence under the First Step Act of 2018. (Doc. No. 151). Defendant's sentence is reduced to time served plus up to ten (10) days
in order for the Bureau of Prisons to process his release. Due to the time served sentence reduction, the Motions for
Compassionate Release (Doc. No. 146), Appointment of Counsel (Doc. No. 149), and Extension of Time (Doc. No. 152) are
denied as MOOT.




Except as otherwise provided, all provisions of the judgment dated                           02/11/2019       shall remain in effect.

IT IS SO ORDERED.                                             Signed: July 6, 2021
